Citation Nr: 9927209	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  99-08 622	)	DATE
	)
	)



THE ISSUE

Whether there was clear and unmistakable error in the 
November 1997 Board of Veterans' Appeals (Board) decision 
denying service connection for occlusion of the inferior 
temporal branch vein of the right eye.




REPRESENTATION

Moving Party Represented by:  Nilsa de los Angeles Velazquez-
Matos, Attorney




ATTORNEY FOR THE BOARD

James L. March, Counsel




INTRODUCTION

The veteran served on active duty from February 1956 to 
December 1959.

In a January 1989 rating decision, the RO denied service 
connection for a low back disorder and disability of the 
right eye.  

In April 1993, the Board remanded the case for additional 
development.  In April 1994, the RO granted service 
connection for a lumbar spine disability.  

In July 1995, the Board again remanded the case for 
additional development with respect to the issue of service 
connection for a right eye disorder.  

In November 1997, the Board denied service connection for a 
right eye disorder.  The veteran requested reconsideration of 
the decision, but, in February 1998, reconsideration was 
denied.  In the letter advising him that his motion for 
reconsideration was denied, the Board notified the veteran 
that, in light of Public Law No. 105-111 and VAOPGCPREC 1-98, 
it was also construing the motion as a request for revision 
of the November 1997 decision on the grounds of clear and 
unmistakable error (CUE).  The veteran was notified that the 
Board was engaged in promulgating regulations to carry out 
the provisions of Public Law No. 105-111 and that 
consideration of his claim was deferred until the regulations 
were finalized.  

The veteran appealed the November 1997 Board decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court").  In a December 1998 Order, 
the Court granted a joint motion for remand, vacating the 
Board's November 1997 decision and remanding for additional 
development.

In a May 1999 letter, the Board informed the veteran that, 
despite what was said in the February 1998 letter, the 
veteran's motion for reconsideration would not be considered 
a CUE motion unless the veteran or his representative told 
the Board otherwise within 60 days.

In August 1999, the Board learned that the veteran had died 
on April [redacted], 1999.



FINDINGS OF FACT

1.  There is no CUE motion pending before the Board.

2.  In December 1998, the Court vacated the Board's November 
1997 decision.

3.  The veteran is shown to have died on April [redacted], 1999, 
prior to final appellate consideration by the Board.



CONCLUSIONS OF LAW

1.  In the absence of a final decision, the Board has no 
jurisdiction to adjudicate the merits of a motion for 
revision of a decision based on CUE.  38 U.S.C.A. § 7111 
(West Supp. 1999); Rule of Practice 1400, 64 Fed. Reg. 2139 
(1999) (to be codified at 38 C.F.R. § 20.1400).

2.  Because the requirements for a motion for revision of a 
decision based on CUE have not been met, the issue must be 
dismissed.  Rule of Practice 1404(a), 64 Fed. Reg. 2139 
(1999) (to be codified at 38 C.F.R. § 20.1404(a)).

3.  In light of the veteran's death prior to consideration of 
any motion for revision based on CUE, the issue must be 
dismissed.  Landicho v. Brown, 7 Vet. App. 42 (1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As discussed hereinabove, the CUE issue was placed on the 
Board's docket following the passage of Public Law No. 105-
111 and the issuance of VAOPGCPREC 1-98.  For the three 
reasons discussed hereinbelow, any one of which alone would 
have resulted in the dismissal of the issue, the Board must 
dismiss the CUE motion.

I.  No final Board decision

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to and decided by the Court, and decisions on issues 
which have subsequently been decided by the Court.  Rule of 
Practice 1400, 64 Fed. Reg. 2139 (1999) (to be codified at 38 
C.F.R. § 20.1400).

The Court has vacated and remanded the Board's November 1997 
decision.  Thus, there is no final decision for the Board to 
review on the basis of CUE.  Accordingly, the Board does not 
have jurisdiction to adjudicate the merits of a CUE motion 
and, for this reason, the issue should be dismissed.

II.  No motion filed

A motion for revision of a decision based on CUE must be in 
writing and must be signed by the moving party or that 
party's representative.  The motion must include the name of 
the veteran; the name of the moving party if other than the 
veteran; the applicable Department of Veterans Affairs file 
number; and the date of the Board decision to which the 
motion relates.  If the applicable decision involved more 
than one issue on appeal, the motion must identify the 
specific issue, or issues, to which the motion pertains.  
Motions which fail to comply with the requirements set forth 
in this paragraph shall be dismissed without prejudice to 
refiling under this subpart.  Rule of Practice 1404(a), 64 
Fed. Reg. 2139 (1999) (to be codified at 38 C.F.R. 
§ 20.1404(a)).

As indicated hereinabove, the veteran never filed a motion 
for revision of a decision based on CUE.  Although the 
veteran was initially advised that his motion for 
reconsideration would be considered a CUE motion, the 
subsequently promulgated regulations dictated otherwise.  As 
the veteran died prior to being notified of the regulatory 
requirements for a CUE motion, he never had the opportunity 
to file such a motion.  Accordingly, because a motion 
complying with the requirements set forth in Rule of Practice 
1404(a), 64 Fed. Reg. 2139 (1999) (to be codified at 38 
C.F.R. § 20.1404(a), was not received, the Board does not 
have jurisdiction to adjudicate the merits of a CUE motion.  
For this reason, the issue should be dismissed.  

III.  Veteran's death

Finally, the veteran is shown to have died on April [redacted], 
1999, prior to the Board's addressing of the CUE issue.  In May 
1999, the Board, without knowledge of his death, sent a 
letter addressed to the veteran indicating that, despite what 
was said in the February 1998 letter, his motion for 
reconsideration would not be considered a CUE motion unless 
the veteran or his representative told the Board otherwise 
within 60 days.  The Board learned of the veteran's death in 
August 1999.  

The Court held in Landicho v. Brown, 7 Vet. App. 42, 44 
(1994), that substitution of the appellant is not permissible 
in cases where the appellant is a veteran who dies while his 
appeal for disability compensation under Chapter 11 of title 
38, U.S. Code, is pending.  The Court explained that this is 
done to ensure that any appealed Board decision and the 
underlying RO decision will have no preclusive effect in the 
adjudication of any accrued-benefits claims derived from the 
veteran's entitlements.  Id.  Accordingly, in light of the 
veteran's death, the issue should be dismissed.  




ORDER

The motion is dismissed.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 



